DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/29/2021 has been entered.  Claims 1-2, 4, and 12-13 remain pending.
	The previous rejections of claims 1-4 and 12-13 under 35 USC 112(b) and the previous obvious double patenting rejection are withdrawn in light of Applicant’s amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 1 of claim 1, “Aqueous” should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarte et al. (US 6,632,915 B1) in view of Buter et al. (US 5,494,980).
Regarding claims 1-2 and 4, Schwarte et al. discloses aqueous polyurethane vinyl polymer hybrid (olefinically unsaturated polyurethanes) dispersions (C2/L43-C3/L13).  The polyurethane is prepared from a polyol with at least one polyisocyanate (C5/L7-14).  The polyols includes saturated or olefinically unsaturated polyester polyols(C6/L3-9).  As shown in Examples 1 and 2, the polyester polyol is reacted with dimethylolpropionic acid, (B) and isophorone diisocyanate, (I ), adduct (H2) from unsaturated isocyanate, such as 1-(1-isocyanato-
However, Schwarte et al. does not disclose the hydrophobically modified polyesters A are obtained from a polyester A’ having residual hydroxyl and acid groups, by reaction of the acid groups thereof with a mono-functional compound A4 having an epoxide or aziridine functionality, and a linear and branched alkyl residue of at least 4 carbon atoms, in which reaction at least 90% of the remaining acid groups of the polyester A’ are converted to ester or amide groups.  Buter et al. teaches polyester diols having a low acid, less than 5 mg KOH/g wherein the ester group has an alkyl group having 4-40 carbon atoms (C2/L46-51, C3/L4-14).  As shown in Intermediates A and B the first polyester prepared is reacted with Cardura E-10 ® (monofunctional epoxide) and the resulting polyester diol has an acid number of <1 mg KOH/g resin which overlaps the claimed range and would be expected to have similar properties (C7/L32-C8/L9).  Schwarte et al. and Buter et al. are analogous art concerned with the same field of endeavor, namely water dispersible hybrid polymers comprising polyurethane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyester diol per the teachings of Schwarte et al. with the polyester diol per the teachings of Buter et al., and the motivation to do so would have been as Buter et al. suggests the polyurethanes have favorable mechanical properties (C2/L3-12).  Regarding the method limitations, the Office notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F. 2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process). See MPEP § 2113.  
	Regarding claim 12, Schwarte et al. discloses aminoplast crosslinkers such as polyisocyanates or amino resins such as melamine resins, guanamine resins or urea resins (C22/L62-C23/L21).  The composition is used as an aqueous basecoat (C23/L22-31).  The aqueous basecoat materials is prepared by mixing (homogenizing) (C25/L58-64).
Regarding claim 13, Schwarte et al. discloses aminoplast crosslinkers such as polyisocyanates or amino resins such as melamine resins, guanamine resins or ureas resins (C22/L62-C23/L21).  The composition is used as an aqueous basecoat (C23/L22-31).  The aqueous basecoat materials is prepared by mixing (homogenizing) (C25/L58-64).  The surface film, basecoat film and clear coat film are cured thermally (C28/L63-64).  The thermal cure takes place at a temperature of from 50 to 100°C (C29/L8-20).    

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the presently claimed invention deals with the preparation of basecoats in multilayer coatings used for painting of cars, and addresses the problem of how to improve the basecoat properties (page 5) is not persuasive.  Instant claims 1-2, 4, and 12-13 In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B) Applicant’s argument that Schwarte does not disclose the presently recited hydrophobically modified polyester A (page 6) is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) Applicant’s argument that Buter are used for preparing clear coat materials which is contrary to the present invention and Schwarte dealing with basecoat materials (page 7) is not persuasive.  As discussed in A), the instant claims do not recite a basecoat.  Although Buter et al. is concerned with topcoats (Abstract), Schwarte is not limited to the way the coating is used (C1/L6-24).
D) Applicant’s argument that a person having ordinary skill in the art would not have so motivated, and a combination of Buter with Schwarte would not result in the claimed invention (page 7) is not persuasive.  Both Schwarte et al. are analogous art concerned with the same field of endeavor, namely water dispersible hybrid polymers comprising polyurethane.  The only component being substituted for Schwarte et al. is the polyester diol.  Since both Schwarte and Buter are concerned with water dispersible hybrid polymers comprising polyurethane, one of 
In respect to the structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
E) Applicant’s argumeth that Schwarte clearly and explicitly teach when combining with the teachings of Buter, inferior results for basecoat materials are achieved (page 8) is not persuasive.  See C) for the argument for basecoat.  Schwarte is not limited to basecoat compositions.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.         
	F) Applicant’s argument that Buter is completely silent with respect to a hydrophobically modified polyester A having an acid number of 0.1 mg/g or less (page 8) is not persuasive.  Buter et al. disclose the resulting polyester diol has an acid number of <1 mg KOH/g resin which overlaps the claimed range and would be expected to have similar properties (C7/L32-C8/L9).  Criticality of the claimed range has not been shown.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
	
	   
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Billiani et al. (US 2014/0135442 A1) teach mixtures of at least one acrylic resin dispersion A and a second dispersion B which is at least one of a polyurethane dispersion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767